IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

MARLON DWAYNE WILLIAMS,                NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-3836

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 11, 2017.

An appeal from an order of the Circuit Court for Duval County.
Marianne L. Aho, Judge.

Andy Thomas, Public Defender, and Steven L. Seliger, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.